66 N.Y.2d 939 (1985)
Dental Society of the State of New York, Appellant,
v.
New York State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Decided December 17, 1985.
Lawrence M. Monat for appellant.
Robert Abrams, Attorney-General (Robert Hermann and Besty Broder of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the *941 Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (110 AD2d 988).